      Case 6:20-mc-01060-ADA-JCM Document 10 Filed 11/17/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION
 UNM RAINFOREST INNOVATIONS,    §
                  Plaintiff     §
                                §
 v.                             §
                                §
 GLOBALFOUNDRIES INC.,
 GLOBALFOUNDRIES U.S. INC.,     §
 AND GLOBALFOUNDRIES U.S. 2 LLC §
            Defendants          §                     Case No. A-20-MC-01111-RP
                                §
 v.                             §
                                §
                                §
 ADVANCED MICRO DEVICES, INC.
           Non-Party Movant     §
                                §
 v.                             §
                                §
 UNM RAINFOREST INNOVATIONS,    §
                Respondent

                                           ORDER

   Before the Court are Advanced Micro Devices, Inc.’s (“AMD”) Opposed Motion to Quash

Deposition Subpoena, filed November 9, 2020 (Dkt. 2); UNM Rainforest Innovations’ (“UNM”)

Response in Opposition to AMD’s Motion to Quash Deposition Subpoena, filed November 16,

2020 (Dkt. 9); and UNM’s Unopposed Motion for Intra-District Transfer of AMD’s Motion to

Quash Deposition Subpoena to the Waco Division, filed November 11, 2020 (Dkt. 3). On

November 12, 2020, the District Court referred the Motion to Quash to the undersigned for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(A), Federal Rule of Civil Procedure 72, and Rule

1(c) of Appendix C of the Local Rules of the United States District Court for the Western District

of Texas.




                                                  1
      Case 6:20-mc-01060-ADA-JCM Document 10 Filed 11/17/20 Page 2 of 2




    On March 27, 2020, UNM filed the underlying patent infringement lawsuit against Defendants

GLOBALFOUNDRIES Inc., GLOBALFOUNDRIES U.S. Inc., and GLOBALFOUNDRIES U.S.

2 LLC (collectively, “Defendants”) in the Waco Division of the United States District Court for

the Western District of Texas. See 6:20-cv-00243-ADA.

    On October 26, 2020, UNM served Non-Party AMD a subpoena to testify at a deposition on

November 10, 2020, in Dallas, Texas. Dkt. 2-1. On November 9, 2020, AMD filed the instant

Motion to Quash the Third-Party Subpoena pursuant to Federal Rule of Civil Procedure

45(d)(3)(A), arguing that the Subpoena is overbroad, burdensome, and unreasonable. Although

UNM opposes the Motion, it asks the Court to transfer the Motion to Quash to the Waco Division,

where the underlying litigation is pending. AMD does not object to the Motion to Transfer. See

Dkt. 2 at 1 n.1.

    Federal Rule of Civil Procedure 45(f) provides that “the court where compliance is required

. . . may transfer” a motion to quash “if the person subject to the subpoena consents or if the court

finds exceptional circumstances.” Because AMD consents to the transfer, the Motion to Quash

should be transferred to the Waco Division. Id.

    UNM’s Unopposed Motion for Intra-District Transfer of AMD’s Motion to Quash Deposition

Subpoena to the Waco Division (Dkt. 3) is GRANTED. Accordingly, the Court HEREBY

TRANSFERS AMD’s Opposed Motion to Quash Deposition Subpoena (Dkt. 2) to the Waco

Division of the United States District Court for the Western District of Texas. IT IS FURTHER

ORDERED that this cause of action is CLOSED.

    SIGNED on November 17, 2020.



                                                       SUSAN HIGHTOWER
                                                       UNITED STATES MAGISTRATE JUDGE

                                                   2
